PER CURIAM.
'We affirm without discussion' the trial court’s order prohibiting Anthony Lloyd Cobb from filing further pro se pleadings, motions, or petitions- challenging his conviction and sentence in case number 91-5033,
ORDER TO SHOW CAUSE
Further, Anthony Lloyd Cobb has filed numerous postconviction appeals regarding his conviction and sentence in lower tribunal case number 91-5033. Our preliminary review of those prior postconviction proceedings evidences that Anthony Lloyd Cobb has engaged in the filing of appeals on claims that were successive, time-barred, or otherwise wholly without merit. We therefore order Anthony Lloyd Cobb within thirty (30) days from the date of this order, to file á response and to show cause, why this Court should not prohibit him from submitting further pro se appeals, petitions, motions or other pleadings regarding case number 91-5033, unless such pleadings are signed by an attorney who is a duly licensed member of The Florida Bar in good standing.